Order, so far as appealed from, unanimously modified by denying the motion for examination before trial, without prejudice to an application to take the *844testimony of defendant upon written interrogatories, and by directing the service of a bill of particulars within ten days after service of order, with notice of entry thereof, and, as so modified, afSrmed, with twenty dollars costs and disbursements to the appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.